Exhibit 10.1

UNITED INDUSTRIAL CORPORATION
EMPLOYMENT AGREEMENT
FREDERICK M. STRADER

EMPLOYMENT AGREEMENT (this “Agreement”) made as of this 16th day of August, 2006
by and between UNITED INDUSTRIAL CORPORATION, a Delaware corporation having an
address 124 Industry Lane, Hunt Valley, Maryland 21030 (hereinafter called
“Employer”), and FREDERICK M. STRADER, having an address at 501 Whithorn Court,
Timonium, MD 21093 (hereinafter called “Employee”).

W I T N E S S E T H:

           In consideration of the mutual covenants hereinafter contained, the
parties hereto agree as follows:

1.             Employment.  Employer agrees to employ Employee and Employee
agrees to serve Employer upon the terms and conditions hereinafter set forth.

2.             Term.  The term of Employee’s employment under this Agreement
shall commence on August 1, 2006 (the “Effective Date”) and, subject to the
provisions of Sections 5 and 6 hereof, terminate as of the close of business on
March 31, 2010 (the “Scheduled Termination Date”, and such year, the “Initial
Term”); provided, that the term of this Agreement shall automatically renew for
successive one (1) year terms (each, a “Renewal Term”, and each of the Initial
Term and each Renewal Term, a “Compensation Year”) unless either party gives
written notice of non-renewal to the other at least sixty (60) days prior to the
end of the Initial Term or Renewal Term, as applicable.  The period from the
Effective Date through the date of termination of Employee’s employment
hereunder is referred to as the term of this Agreement.  This Agreement shall be
of no force or effect if Employee’s current employment by AAI Corporation
(“AAI”), a subsidiary of Employer, is terminated for any reason whatsoever prior
to the Effective Date.

3.             Duties and Extent of Services.

(a)  Employee agrees to serve Employer and, consistent with his position, its
subsidiaries faithfully and to the best of his ability under the direction of
the Board of Directors of Employer, devoting his entire business time, energy
and skill to his full time employment duties hereunder; provided, that subject
to the approval of the Board of Directors of Employer, Employee may serve on the
board of directors of companies other than Employer and its subsidiaries.  The
principal place of employment of Employee shall be at the offices of AAI, which
are currently located in Hunt Valley, Maryland.  Employee understands and
agrees, however, that in connection with his employment hereunder, he may be
required from time to time to travel on behalf of Employer.

(b)  The principal duties of Employee shall be to serve as President and Chief
Executive Officer of Employer and AAI and, in such capacity, to render such
managerial, administrative and other services to Employer and AAI and their
subsidiaries as normally are associated with and incident to such positions as
Employer from time to time may require of him.  If, during the term of this
Agreement, the Board of Directors of Employer so determines, in

1


--------------------------------------------------------------------------------




its absolute discretion, to elect Employee to any additional office of Employer
or its subsidiaries consistent with his position, or a director of Employer or
its subsidiaries, Employee agrees to accept and serve in such office or
capacity, for no additional compensation or remuneration.  Employee hereby
acknowledges that as of the Effective Date, Employee currently serves as a
director of Employer and Employee shall not be entitled to any additional
compensation for such service.  If Employee is elected a director of Employer,
he agrees to resign as a director if so requested by the Board of Directors of
Employer, following the termination of his employment by Employer for any
reason.

4.             Compensation.

(a)  Base Compensation.  Employer agrees to pay to Employee, as compensation for
all of the services to be rendered by Employee under or pursuant to this
Agreement, a salary (“Base Compensation”) at the annual rate of $550,000, which
amount shall be payable in accordance with the normal payroll practices of
Employer.  Employee shall be reviewed annually (with the first such review to be
in March 2007) and shall be entitled to such increases in Base Compensation as
the Board of Directors may determine in its discretion.

(b)  Incentive Compensation.  Employee shall also be entitled to participate in
Employer’s Performance Sharing Plan (or such other similar bonus or incentive
plan approved by Employer’s Board of Directors and its Compensation Committee),
that will afford Employee an opportunity to earn incentive compensation
(“Incentive Compensation”) of (x) up to 100% (with a target of 50%) of his Base
Compensation, based upon meeting certain goals and benchmarks (the “Base
Incentive Compensation”), or, in lieu thereof, (y) such greater amount as the
Board of Directors may determine in its discretion (the “Increased Incentive
Compensation”).  It is the intent of Employer that any incentive compensation
awarded pursuant to this Section 4(b) shall be paid under a plan that complies
with the requirements of the “performance-based compensation” exception under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

(c)  Employee Benefit Plans.  During the term of this Agreement, Employee shall
be eligible to participate in any life insurance, medical, retirement, pension,
profit sharing, disability or other benefit plans or arrangements now or
hereafter generally made available by Employer to executive employees of
Employer to the extent Employee qualifies under the provisions of any such
plans; provided, that the amount and quality of employee benefits shall not,
individually or in the aggregate, decrease to an amount and quality that is less
than those existing for Employee’s benefit on the Effective Date.  Subject to
the foregoing, Employer shall have the right to change insurance companies and
modify insurance policies covering employees of Employer.

(d)  Stock Option Grant.  Simultaneously with the approval and effectiveness of
this Agreement, Employee shall, subject to the approval of the Compensation
Committee of the Board of Directors of Employer, be entitled to receive a grant
of a nonqualified stock option to purchase 41,000 shares of Employer’s common
stock under Employer’s 2006 Long Term Incentive Plan.  Such stock option shall
have an exercise price per share equal to the fair market value of a share of
Employer’s common stock on the date of grant (as determined in accordance with
the terms of Employer’s 2006 Long Term Incentive Plan) and shall be subject to
similar vesting provisions and other conditions as provided for the incentive
awards described in Section 4(e) hereof.

2


--------------------------------------------------------------------------------




(e)  Long Term Incentive Program.  Employee shall be eligible to receive
long-term incentive awards previously approved by Employer’s Board of Directors
under Employer’s 2006 long term incentive program, subject to its terms and
conditions.  Employee shall also be eligible to participate in future long term
incentive programs adopted by Employer from time to time.  The level of
Employee’s participation in any such plan and the terms and conditions of such
participation shall be determined in the sole discretion of the Board of
Directors of Employer or a duly appointed committee thereof.

(f)   Automobile Allowance.  Employer shall pay to Employee an automobile
allowance of twelve thousand dollars ($12,000) per annum, commencing as of the
Effective Date, payable in accordance with Employer’s normal payroll practices.

(g)  Vacation.  Employee shall be entitled to four (4) weeks vacation with pay
per year.

(h)  Taxes.  Employee understands that any and all payments described in this
Agreement will be subject to such tax treatment as applies thereto, and to such
withholding as may be required under applicable tax laws.

5.             Termination.

(a)  Termination by Employer for Cause.  Employer shall have the right to
terminate the employment of Employee under this Agreement under the following
circumstances (any such termination, a termination for “Cause”), upon written
notice to Employee describing the Cause:

(i)           Employee shall have committed any material breach of any of the
provisions or covenants set forth herein; provided, that, except where such
breach is willful, Employer shall provide written notice of such breach to
Employee, and Employee shall have 10 days after receipt of such notice to cure
such breach;

(ii)          Employee shall have committed any act of gross negligence in the
performance of his duties or obligations hereunder;

(iii)         Employee shall have committed any material act of dishonesty or
breach of trust against Employer or any of its subsidiaries;

(iv)        Employee’s conviction of, or plea of guilty or nolo contendere to, a
felony; or

(v)         Employee shall have committed any material breach of any of the
provisions of Employer’s Standards of Business Conduct Policy; provided, that,
except where such breach is willful, Employer shall provide written notice of
such breach to Employee, and Employee shall have 10 days after receipt of such
notice to cure such breach.

(b)  Resignation by Employee for Good Reason.  Employee shall have the right to
terminate his employment under this Agreement under the following circumstances
(any such termination, a termination for “Good Reason”); provided, that Employee
shall provide written

3


--------------------------------------------------------------------------------




notice of such circumstances to Employer, and Employer shall have 10 days after
receipt of such notice to cure such circumstances:

(i)           a change in the location of the primary worksite of Employee that
is more than 25 miles from its present location;

(ii)          the assignment to Employee of any duties or responsibilities
materially inconsistent with Employee’s position as set forth in Section 3
hereof, Employee’s removal from such position or a substantial diminution in
such position, duties or responsibilities (except, after a Change of Control of
Employer (as defined below), if Employee remains the Chief Executive Officer of
AAI); provided that Employee ceasing to be member of Employer’s Board of
Directors for any reason shall not constitute “Good Reason” under this Section
5(b)(ii);

(iii)         a material reduction in Employee’s Base Compensation pursuant to
Section 4(a) hereof or in Employee’s target percentage for the Incentive
Compensation under Section 4(b) hereof as in effect on the Effective Date or as
increased from time to time; or

(iv)        a failure of Employer to continue to provide Employee with benefits
substantially as contemplated by Section 4(c) hereof.

(c)  Disability.  If Employee shall be incapacitated by reason of mental or
physical disability or otherwise during the term of this Agreement so that he is
prevented from performing his principal duties and services hereunder for a
period of three (3) consecutive months or one or more periods aggregating three
(3) months during any twelve (12) month period, Employer shall have the right to
terminate this Agreement by sending written notice of termination to Employee,
and thereupon his employment pursuant to this Agreement shall terminate.

(d)  Death.  In the event of the death of Employee during the term hereof, this
Agreement shall automatically terminate.

6.             Effect of Termination.  Upon the termination of Employee’s
employment with Employer, pursuant to Section 5 or otherwise (e.g., upon the
Scheduled Termination Date, by Employer without Cause, by Employee without Good
Reason or at the election of either Employer or Employee following the term of
this Agreement), no further payments or compensation of any type shall be made
or shall be payable to Employee hereunder notwithstanding any other provision of
this Agreement, except as follows, subject to the provisions of Section 6(l)
hereof:

(a)  Outstanding Base Compensation.  In the case of any termination, Employee
shall be entitled to any compensation due pursuant to Section 4(a) hereof
through the date of termination.

(b)  Outstanding Expenses.  In the case of any termination, Employee shall be
entitled to any reimbursement, pursuant to Section 11 hereof, of expenses
incurred by Employee through the date of termination.

(c)  Outstanding Incentive Compensation.  Subject to the provisions of Section
6(g) hereof, in the case of any termination other than by Employer for Cause,
including termination by Employee without Good Reason, prior to the end of any
Compensation Year, Employee shall be entitled to receive a pro rata portion of
his Incentive Compensation for such Compensation

4


--------------------------------------------------------------------------------




Year due pursuant to Section 4(b) hereof, based on the number of days employed
during such Compensation Year.

(d)  Severance Compensation.  Subject to the provisions of Section 6(g) hereof,
in the case of any termination (whether during the term of this Agreement or
thereafter) other than by Employer for Cause, death, or by Employee without Good
Reason, then Employee shall be entitled to severance compensation (“Severance
Compensation”) equal to (x) one hundred fifty percent (150%) of Employee’s
annualized salary at the time of termination (the “Base Severance Compensation”)
plus (y) fifty percent (50%) of the amount calculated pursuant to the foregoing
clause (x) (the “Incentive Severance Compensation”), payable in equal
installments at such times and in accordance with the normal payroll practices
of Employer over a period of eighteen months following the date of termination
or, following a Change of Control, in a lump sum; provided, that in the case of
a termination for disability, the Severance Compensation shall be reduced by
amounts payable to Employee under Employer sponsored Short Term and Long Term
Disability insurance policies in respect of the period of eighteen (18) months
following the date of termination.

(e)  Completion Bonus.  Subject to the provisions of Section 6(g) hereof, in the
case of any termination (whether during the term of this Agreement or
thereafter) other than by Employer for Cause or by Employee without Good Reason,
then Employee shall be entitled to receive a lump-sum payment in the amount of
$200,000.

(f)   Benefits.  In the case of any termination (whether during the term of this
Agreement or thereafter) other than by Employer for Cause, death, or by Employee
without Good Reason, then Employee shall be entitled to continuation of the same
or equivalent employee health benefits as in effect on the date of termination
for a period of eighteen months following termination.  The foregoing
eighteen-month period shall be deemed to run concurrently with the applicable
post-termination coverage period required under COBRA.  Employee acknowledges
that if Employer is restricted from providing such coverage under any of its
health plans due to tax, underwriting or other issues, Employer will use
commercially reasonable efforts to provide or facilitate coverage through other
means, provided that it does not cost materially more to Employer than the cost
of providing such coverage under Employer’s then current health plans.

(g)  Section 409A Compliance.

(i)           To the extent required by Section 409A of the Code, in the event
that Employee is deemed a “specified employee” (within the meaning of Section
409A of the Code) at the time of Employee’s termination hereunder, the payment
of the amounts described in Sections 6(c) through 6(e) hereof shall be delayed
for a period of six months following such termination of employment (the “409A
Delay Period”).  In such event, payments relating to the 409A Delay Period shall
be made in a lump sum at the expiration of the 409A Delay Period and any
remaining payments shall be made in accordance with the terms specified herein. 
In addition, to the extent required by Section 409A of the Code, any health
benefits to which Employee shall become entitled following termination pursuant
to Section 6(f) hereof that are treated as nonqualified deferred compensation
under Section 409A of the Code shall be provided to Employee during the 409A
Delay Period only to the extent that Employee pays the full cost for such
benefits during the 409A Delay Period.  At the end of the 409A Delay Period,
Employer shall promptly reimburse Employee for such paid costs.  Employee shall
not be entitled to any

5


--------------------------------------------------------------------------------




interest on or in respect of any amounts under Sections 6(c) through 6(e) hereof
not paid during the 409 Delay Period or any costs advanced by Employee for
benefits under Section 6(f) hereof during the 409A Delay Period.

(ii)          To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code, and this Agreement shall
be construed and applied in a manner consistent with this intent.  In the event
that any of the severance benefits under this Agreement are determined by
Employer to be in the nature of nonqualified deferred compensation payments,
Employer and Employee hereby agree to take such actions as may be mutually
agreed between the parties to ensure that such payments comply with the
applicable provisions of Section 409A of the Code and the treasury regulations
and other official guidance promulgated thereunder.

(h)  Stock Options.  In the case of any termination (whether during the term of
this Agreement or thereafter) other than by Employer for Cause, death, or by
Employee without Good Reason, then any and all unexercised and unexpired stock
options awarded to Employee shall fully vest.

(i)   Success Bonus.  If so provided by Section 7, Employee shall be entitled to
receive the Success Bonus in accordance with Section 7.

(j)   Vacation.  In the case of any termination, Employee shall be entitled to
be paid for any accrued and unused vacation time at the rate of Base
Compensation then in effect.

(k)  Death Benefits.  In the case of Employee’s termination as a result of
death, Employer shall pay to Employee’s spouse (if she is then living) or
Employee’s estate Employee’s then-Base Compensation for a period of eighteen
(18) months following such termination.

(l)   General Release.  The receipt of the benefits described in this Section 6
(other than the benefits under Sections 6(a), (b), (i) and (j) hereof) shall be
conditioned upon the execution and non-revocation by Employee of a release
agreement based on Employer’s standard form of release agreement for terminating
employees.

7.             Change of Control.

(a)  Success Bonus.  In addition to any other compensation payable to Employee
hereunder, Employer shall pay to Employee upon the closing date of a Change of
Control of Employer (as defined below) an amount equal to 50% of the annual Base
Compensation in effect on the closing date of the Change of Control (or, if
Employee’s employment hereunder is then terminated (other than as specified in
the following proviso), the Base Compensation in effect on the date of such
termination), net of reduction for any applicable withholding taxes (the
“Success Bonus”); provided, that the Success Bonus shall not be paid if, prior
to the closing date of the Change of Control, Employee’s employment hereunder
has been terminated by Employer for Cause or by Employee without Good Reason. 
“Change of Control” shall mean (i) any person or other entity (other than any of
the Employer’s subsidiaries), including any person as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the
beneficial owner, as defined in Rule 13d-3 of such Act, directly or indirectly,
of more than fifty percent (50%) of the total combined voting power of all
classes of capital stock of Employer normally

6


--------------------------------------------------------------------------------




entitled to vote for the election of directors of Employer (the “Voting Stock”),
(ii) the sale of all or substantially all of the property or assets of Employer,
(iii) the consolidation or merger of Employer with another corporation or other
entity (other than with any of Employer’s subsidiaries), the consummation of
which would result in the stockholders of Employer immediately before the
occurrence of the consolidation or merger owning, in the aggregate, less than
50% of the Voting Stock of the surviving entity, or (iv) a change in the Board
of Directors occurs with the result that the members of the Board of Directors
on the Effective Date (the “Incumbent Directors”) no longer constitute a
majority of such Board of Directors, provided that any person becoming a
director whose election or nomination for election was supported by a majority
of the Incumbent Directors shall be considered an Incumbent Director for
purposes hereof.

(b)  Stock Options.  On the closing date of a Change of Control, any and all
unexercised and unexpired stock options awarded to Employee shall fully vest
(except if Employee had theretofore been terminated by Employer for Cause, due
to his death or by Employee without Good Reason).

(c)  No Excess Parachute Payments.  Notwithstanding any other provision
contained herein, Employee shall not receive any payment that would result in
Employee receiving an “excess parachute payment” as defined in Section 280G of
the Code.

8.             No Competition.  Employee agrees that, during the period of
Employee’s employment with Employer and for a period of eighteen (18) months
following termination of employment for any reason, he will not, within the
continental United States, directly or indirectly, engage or participate or make
any financial investments in or become employed by or render advisory or other
services to or for any person, firm or corporation, or in connection with any
business activity, other than that of Employer and its subsidiaries, directly or
indirectly in competition with any of the business operations or activities of
Employer and its subsidiaries.  Nothing herein contained, however, shall
restrict Employee from making any investments in any company whose stock is
listed on a national securities exchange or actively traded in the over the
counter market, so long as such investment does not give him the right to
control or influence the policy decisions of any such business or enterprise
which is or might be directly or indirectly in competition with any of such
business operations or activities of Employer or any of its subsidiaries.

9.             Confidentiality; etc.

(a)  Employee, during the term of this Agreement and thereafter, will not
divulge, furnish or make accessible to anyone (other than in the regular course
of business of Employer or any of its subsidiaries) any knowledge or information
with respect to confidential or secret methods, processes, plans or materials of
Employer or any of its subsidiaries, or with respect to any other confidential
or secret aspects of the business of Employer or any of its subsidiaries (the
“Confidential Information”).  The term “Confidential Information” does not,
however, include information which was or becomes generally available to the
public other than as a result of an unauthorized disclosure by Employee.

(b)  Employee agrees to communicate and to make known to Employer all knowledge
possessed by him relating to any methods, developments, inventions and/or
improvements, whether patented, patentable or unpatentable which concerns in any
way the business of

7


--------------------------------------------------------------------------------




Employer or any of its subsidiaries or the general industry of which they are a
part, from the time of entering upon employment until the termination thereof,
and whether acquired by Employee before or during the term of his employment;
provided, that nothing herein shall be construed as requiring any such
communication where the method, development, invention and/or improvement is
lawfully protected from disclosure as the trade secret of a third party,
including, without limitation, any former employer of Employee or by any other
lawful bar to such communication.

(c)  Any methods, developments, inventions and/or improvements, whether
patentable or unpatentable, along the lines of the business of Employer or any
of its subsidiaries, which Employee may conceive of or make while in the employ
of Employer, shall be and remain the property of Employer.  Employee agrees
promptly to communicate and disclose all such methods, developments, inventions
and/or improvements to Employer and to execute and deliver to Employer any
instruments deemed necessary by Employer to effect disclosure and assignment
thereof to it.  Employee further agrees, on request of Employer, to execute
patent applications based on such methods, developments, inventions and/or
improvements, including any other instruments deemed necessary by Employer for
the prosecution of such patent applications or the acquisition of Letters Patent
in the United States and/or any foreign countries.

(d)  Employee agrees that for a period of two (2) years from and after the
termination of his employment with Employer, whether pursuant to the terms of
this Agreement or otherwise, he will not:

(i)           directly or indirectly solicit, raid, entice or induce any
employee of Employer or of any of its subsidiaries to be employed by any person,
firm or corporation which is, directly or indirectly, in competition with the
business or activities of Employer or any of its subsidiaries;

(ii)          directly or indirectly approach any such employee for these
purposes;

(iii)         authorize or knowingly approve the taking of such actions by other
persons on behalf of any such person, firm or corporation, or assist any such
person, firm or corporation in taking such action;

(iv)        directly or indirectly solicit, raid, entice or induce any person,
firm or corporation (other than the U.S. Government or its agencies) who or
which on the date hereof is, or at any time during the period of employment
hereunder shall be, a customer of Employer or of any of its subsidiaries to
become a customer for the same or similar products which it purchased from
Employer or any of its subsidiaries, of any other person, firm or corporation,
and Employee shall, not approach any such customer for such purpose or authorize
or knowingly approve the taking of such actions by any other person.

(e)  Employee agrees that during the term of his employment by Employer, whether
under this Agreement or otherwise, he will not, unless authorized by Employer,
at any time enter into, on behalf of Employer or any of its subsidiaries, or
cause Employer or any of its subsidiaries to enter into, directly or indirectly,
any transactions with any business organization in which he or any member of his
immediate family may be interested as a partner, trustee, director, officer,
employee, shareholder, lender of money or guarantor (other than interests,
solely as an investment, in publicly registered securities of any business
organization, which

8


--------------------------------------------------------------------------------




interests are (i) not as a controlling person of such business organization,
(ii) not as a member of a group that controls such business organization, and
(iii) not as a direct or indirect owner of 5% or more of any class of securities
of such business organization).

10.           Injunctive Relief.  Employee acknowledges that the services to be
rendered by him hereunder are of a special, unique and extraordinary character
and that it would be very difficult or impossible to replace such services and
further that irreparable injury would be sustained by Employer and its
subsidiaries in the event of a violation by Employee of any of the provisions of
this Agreement, and by reason thereof Employee consents and agrees that if he
violates any of the provisions of this Agreement, Employer shall be entitled to
an injunction to be issued by any court of competent jurisdiction restraining
him from committing or continuing any violation of this Agreement.

11.           Expenses.  Employer shall reimburse Employee for all reasonable
expenses incurred by him on behalf of Employer in the performance of his duties
hereunder, provided that proper vouchers are submitted to Employer by Employee
evidencing such expenses and the purposes for which the same were incurred.

12.           No Conflicting Agreements.  Employee represents and warrants that
he is not a party to any agreement, contract or understanding, whether
employment or otherwise, which would in any way restrict or prohibit him from
undertaking or performing employment in accordance with the terms and conditions
of this Agreement.

13.           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof, and no
statement, representation, warranty or covenant has been made by either party
except as expressly set forth herein.  This Agreement shall not be changed or
terminated orally.  As of the Effective Date, this Agreement supersedes and
cancels all prior agreements between the parties or any subsidiary of Employer
whether written or oral, relating to the employment of Employee, including,
without limitation, that certain employment agreement by and between Employer
and Employee dated June 18, 2003.

14.           Applicable Law.  This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Maryland, without
regard to its conflict of laws principles, and all disputes hereunder shall be
resolved in the federal or state courts located in Maryland.  In any dispute
relating to this Agreement, the prevailing party shall be entitled to be
reimbursed its reasonable attorneys fees and costs from the nonprevailing party.

15.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, telecopied or mailed, first class, postage prepaid,
certified mail, return receipt requested, to each of the parties at its or his
address or telecopy number above written or as set forth beneath their
signatures below or at such other address or telecopy number as either of the
parties may designate

in conformity with the foregoing.

16.           Section Headings.  The Section headings set forth in this
Agreement are for convenience only and shall not be considered as part of this
Agreement in any respect nor shall they in any way affect the substance of any
provisions contained in this Agreement.

9


--------------------------------------------------------------------------------




17.           Successors and Assigns.  This Agreement shall not be assignable by
Employee.  All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs and
personal representatives of Employee and the successors and assigns of Employer.

18.           Severability.  If, at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon and shall not impair the enforceability of any other provisions of
this Agreement.

19.           Indemnification.  Employer shall indemnify Employee to the fullest
extent provided for by the indemnification statutes of the General Corporate Law
of Delaware, 8 Del. C. § 145 (2002) (the “Indemnification Section”) and, in
addition, in accordance with any other rights such persons may have under a
resolution of the stockholders of the corporation, a resolution of its Board of
Directors or under Employer’s Certificate of Incorporation or by-laws, as
amended and restated from time to time, or pursuant to any insurance policy, any
agreement or otherwise.  During the term of this Agreement, Employer shall
continue to maintain in full force and effect directors and officers liability
insurance in amounts deemed reasonable by the Board of Directors, provided that
such coverage remains available at premium costs deemed reasonable by the Board
of Directors.

20.           Securities Law Filings.  Employer shall reimburse Employee for the
reasonable expenses, including attorneys fees, associated with the filings
Employee is required to make with the Securities and Exchange Commission from
time to time in connection with his purchase, sale and holding of Employer’s
stock in the public trading market, but only if Employer does not offer to have
its attorneys prepare such filings for Employee.

21.           Survival.  For the avoidance of doubt, it is understood that the
provisions of Sections 6, 7, 8, 9(a), (c) and (d) and 10 through 21 (other than
the second sentence of Section 19) shall remain in effect following and survive
the termination of this Agreement and Employee’s employment hereunder.

[Signatures Follow]

10


--------------------------------------------------------------------------------




           IN WITNESS WHEREOF, the parties hereto have duly executed this
Employment Agreement as of the day and year first above written.

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Jonathan Greenberg

 

Name:

 Jonathan Greenberg

 

Title:

 VP and General Counsel

 

 

 

 

 

 

 

 

/s/ Frederick M. Strader

 

 

Frederick M. Strader

 

11


--------------------------------------------------------------------------------